Name: 2003/247/EC: Commission Decision of 9 April 2003 amending Decision 2000/690/EC setting up an Enterprise Policy Group (Text with EEA relevance)
 Type: Decision
 Subject Matter: business organisation;  EU institutions and European civil service
 Date Published: 2003-04-10

 Avis juridique important|32003D02472003/247/EC: Commission Decision of 9 April 2003 amending Decision 2000/690/EC setting up an Enterprise Policy Group (Text with EEA relevance) Official Journal L 093 , 10/04/2003 P. 0027 - 0027Commission Decisionof 9 April 2003amending Decision 2000/690/EC setting up an Enterprise Policy Group(Text with EEA relevance)(2003/247/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIESHaving regard to the Treaty establishing the European Community,Whereas:(1) By Commission Decision 2000/690/EC of 8 November 2000 setting up an Enterprise Policy Group(1) an Enterprise Policy Group was established, of which the Professional Chamber comprises up to 40 members. With a view to enlargement the number of members of the Professional Chamber, representing a wide range of expertise in domains of importance to enterprises, should be increased.(2) Decision 2000/690/EC should therefore be amended accordingly,HAS DECIDED AS FOLLOWS:Sole ArticleIn the second indent of Article 2(1), of Decision 2000/690/EC the number "40" is replaced by "45".This Decision shall take effect on the day of its publication in the Official Journal of the European Union.Done at Brussels, 9 April 2003.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 285, 10.11.2000, p. 24.